In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                (Filed: November 23, 2016)
                                        No. 15-471V

* * * * * * * * * * * * *                                     UNPUBLISHED
RONALD COOPER, as parent and *
next friend of J.C., a minor *                                Decision on Joint Stipulation;
                             *                                Sixth Cranial Nerve Palsy;
              Petitioner,    *                                Influenza (“Flu”) Vaccine.
                             *
v.                           *
                             *
SECRETARY OF HEALTH          *
AND HUMAN SERVICES,          *
                             *
              Respondent.    *
                             *
* * * * * * * * * * * * *

Howard Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.
Michael P. Milmoe, US Department of Justice, Washington, DC, for respondent.

                            DECISION ON JOINT STIPULATION1

Roth, Special Master:

      On May 8, 2015, Ronald Cooper [“Mr. Cooper” or “petitioner”] filed a petition for
compensation on behalf of his minor child, J.C., under the National Vaccine Injury
Compensation Program.2 Petitioner alleges that J.C. developed Sixth Cranial Nerve Palsy as a

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party
has 14 days to identify and move to delete medical or other information, that satisfies the criteria
in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).

                                                  1
result of receiving an influenza vaccination on November 24, 2012. See Stipulation, filed
November 23, 2016, at ¶¶ 1-4. Respondent denies that the influenza immunization caused J.C.’s
injury. Stipulation at ¶ 6.

        Nevertheless, the parties have agreed to settle the case. On November 23, 2016, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement terms.

        Pursuant to the terms stated in the attached Stipulation, the undersigned awards a lump
sum of $85,000.00 in the form of a check payable to Ronald Cooper as legal representative
of J.C.3 This amount represents compensation for all damages that would be available under §
300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this decision.4

IT IS SO ORDERED.

                               s/ Mindy Michaels Roth
                                  Mindy Michaels Roth
                                  Special Master




3
  “Petitioner represents that he presently is, or within 90 days of the date of the judgment will
become, duly authorized to serve as guardian/conservator of J.C.’s estate under the laws of the
Commonwealth of Massachusetts.” Stipulation at ¶ 13. “No payments pursuant to this
Stipulation shall be made until petitioner provides the Secretary with documentation establishing
his appointment as guardian/conservator of J.C.’s estate. If petitioner is not authorized by a court
of competent jurisdiction to serve as guardian/conservator of the estate of J.C. at the time a
payment pursuant to this Stipulation is to be made, any such payment shall be paid to the party or
parties appointed by a court of competent jurisdiction to serve as guardian(s)/conservator(s) of
the estate of J.C. upon submission of written documentation of such appointment to the
Secretary.” Id.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.
                                                  2